FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 GAVINA CHAVEZ-VILLEGAS,                         No. 07-73243

               Petitioner,                       Agency No. A075-744-962

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

        Gavina Chavez-Villegas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order granting the government’s

appeal from an immigration judge’s decision granting cancellation of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

constitutional questions and questions of law, Vasquez-Zavala v. Ashcroft, 324

F.3d 1105, 1107 (9th Cir. 2003), and we dismiss in part and deny in part the

petition for review.

        We lack jurisdiction to review the BIA’s discretionary determination that

Chavez-Villegas failed to show exceptional and extremely unusual hardship. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

        Chavez-Villegas’s contention that the BIA violated her due process rights by

disregarding her evidence of hardship is not supported by the record and does not

amount to a colorable constitutional claim. See id. (“traditional abuse of discretion

challenges recast as alleged due process violations do not constitute colorable

constitutional claims that would invoke our jurisdiction.”).

        Contrary to Chavez-Villegas’s contention, the BIA’s application of the

hardship standard falls within the broad range authorized by statute. See Ramirez-

Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir. 2003).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




IH/Research                                2                                     07-73243